Filed 6/20/22 Connected Morro Bay Blvd. v. City of Morro Bay CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


CONNECTED MORRO BAY                                           2d Civil No. B312102
BLVD., LLC,                                                (Super. Ct. No. 19CV-0479)
                                                            (San Luis Obispo County)
     Plaintiff and Appellant,

v.

CITY OF MORRO BAY et al.,

     Defendants and Respondents.


       Connected Morro Bay Blvd., LLC, appeals from the
judgment denying its petition for a writ of mandate and
complaint for injunctive relief. Respondent City of Morro Bay
(City) denied appellant’s application for a permit to operate a
retail cannabis dispensary. It issued permits to two other
applicants. Appellant sought an order requiring City to revoke
the issued permits and grant its application for a permit.
Appellant contends that City officials exercised unauthorized
discretion in permitting the successful applicants to change the
location of their dispensaries. We affirm.
                           Ordinance No. 612
       Ordinance No. 612 (the ordinance) authorizes City to issue
permits to operate commercial cannabis operations. It was
enacted by the City Council in 2017. The ordinance added
chapter 5.50 to Title 5 of the Morro Bay Municipal Code (MBMC).
Chapter 5.50 is “known as the ‘Commercial Cannabis Operations
Regulatory Program.’” (MBMC, § 5.50.010D.)
       MBMC section 5.50.060B provides: “Issuance of a
commercial cannabis operation permit is governed by a three-
step procedure . . . . [¶] 1. The first step . . . is a review by the
Director [the City of Morro Bay Community Development
Director] to determine whether an applicant meets the minimum
qualifications for a commercial cannabis operation permit, such
minimum qualifications being the requirements of this chapter
[chapter 5.50], the Morro Bay City Code, and applicable state
law. If the director makes a positive determination, then the
application will be deemed compliant, and eligible for review by
the cannabis permit committee as to whether the permit should
issue. [¶] 2. The second step . . . is a review by the cannabis
permit committee of the thoroughness of applicant’s adherence to
merit list criteria specified in Section 5.50.090(C). Upon
conclusion of this review, the cannabis permit committee shall
make a recommendation to the city manager as to whether or not
a permit should be issued. The recommendation shall articulate
in writing reasons for the recommendation and refer to merit list
criteria. [¶] 3. The third step . . . is review by city manager of
cannabis permit committee recommendations, and then a
decision on whether a permit will or will not be issued. The
reasons for the decision shall be articulated in writing and refer




                                  2
to merit list criteria specified in Section 5.50.090(C). The
decision shall be final and non-appealable.”
        MBMC section 5.50.120D provides, “No more than two
permits shall be active and valid in the city at any one time.”
                 Factual and Procedural Background
        Appellant was one of seven applicants that sought a permit
to operate a cannabis retail dispensary. City hired HdL, a
cannabis consulting company, to assist the Director in the first
step of the review process. All but one of the applicants passed
the first step. Appellant received the highest score – 1,646 out of
a possible 1,650 points.
        The second step was review by the Cannabis Permit
Committee (Committee). According to City’s August 26, 2019
press release, the three members of the Committee – City’s police
chief, fire chief, and finance director – “reviewed the applications,
reviewed the initial screening scores, and then interviewed the
applicants. Based on the interviews and review, the . . .
[C]ommittee assigned numeric scores in merit list categories.
During the interviews, questions related to merit list categories
were asked of each applicant. The questions and scores were
based on detailed criteria from a merit list. (MBMC § 5.50.090(C-
D).) . . . Consistent with their final merit list scores, the . . .
[C]ommittee then recommended to the City Manager that
commercial medical cannabis operation permits be issued to the
top two merit list scorers.”
        The top two scorers were NHC-MB LLC, dba Natural
Healing Center (NHC), and RCP Morro Bay (RCP). NHC
received a score of 96.99 percent. RCP’s score was 94.63 percent.
Appellant was in fifth place with a score of 88.40 percent. City’s
press release dated July 17, 2019, stated that Committee had




                                  3
“recommended that the City Manager move forward with NHC
and [RCP].”
        In 2019 the City Manager issued permits to NHC and RCP
authorizing each to operate a cannabis retail dispensary. RCP
changed its name to “Perfect Union,” but we continue to refer to
it as RCP. City’s July 17, 2019 press release quoted the City
Manager as saying, “‘The City is moving forward with [NHC] and
[RCP], in part, because they have demonstrated success
operating cannabis retail businesses elsewhere in California, but
also because of their top-notch safety plans, community fit and
good neighbor practices.’”
                         Trial Court’s Ruling
        The trial court noted, “[Appellant] . . . contends that the
City violated the law by taking discretionary actions as part of
the permit process that were not permitted under MBMC
Chapter 5.50. The core of [appellant’s] claims arises out of the
successful applicant[s’] changes in proposed locations during the
review process.”
        NHC originally sought a permit for a property located on
Main Street. Appellant complained that, during the first step of
the review process, the Director had allowed NHC to amend its
application to add a second property located on Morro Bay
Boulevard. A permit was eventually issued for this property.
NHC told the Director “[t]hat they had the opportunity to acquire
the . . . Morro Bay Boulevard site and that they wanted to
potentially supplement that location for their Main Street
location.” NHC preferred the Morro Bay Boulevard site over the
Main Street site. Appellant argued that, pursuant to MBMC
section 5.50.150, the Director did not have discretion to allow the




                                 4
addition of the Morro Bay Boulevard location. The trial court
disagreed.
       Appellant claimed that, during the third step of the review
process, the City Manager had violated MBMC section 5.50.150
by purporting to exercise his discretion to allow RCP to change
the location of its cannabis dispensary. The change in location
was necessary because the properties selected by NHC and RCP
violated the ordinance’s requirement that retail cannabis
dispensaries be separated by a distance of more than 100 feet.
(MBMC § 5.50.120C4.) The trial court again disagreed with
appellant.
       The trial court concluded: “The Court does not find that
the City was prohibited by MBMC Chapter 5.50 from exercising
its discretion in the ways described [by appellant], including with
regard to application locations, nor does [appellant] show that
any exercise of discretion by the City was arbitrary or capricious.
[¶] The Court does not find that the City or its officers violated
any provision of the Morro Bay Municipal Code Chapter 5.50, or
any other law.”
                   Standard of Review: Petition for
                     Writ of Traditional Mandate
       Appellant’s petition for writ of mandate is an ordinary or
traditional mandamus proceeding pursuant to Code of Civil
Procedure section 1085.1 “A writ of traditional mandamus

      1 The difference between ordinary or traditional mandate
and administrative mandate (Code Civ. Proc., § 1094.5) is that
administrative mandate “‘is restricted to agency decisions made
in proceedings involving (a) a hearing, (b) presentation of
evidence, and (c) findings of fact.’” (Garrick Development Co. v.
Hayward Unified School Dist. (1992) 3 Cal.App.4th 320, 328.)
“[O]rdinary mandate is used to review . . . decisions when [as




                                 5
[citation] may be used to compel the performance of a duty that is
purely ministerial in nature or to correct an abuse of discretion.
[Citation.] The trial court and appellate court perform the same
function in a traditional mandamus action, and we therefore do
not undertake a review of the trial court’s findings or
conclusions.” (Khan v. Los Angeles City Employees’ Retirement
System (2010) 187 Cal.App.4th 98, 105; see also Friends of the
Old Trees v. Department of Forestry and Fire Protection (1997) 52
Cal.App.4th 1383, 1393 [“We are not undertaking a review of the
trial court’s findings or conclusions. Instead, ‘we review the
matter without reference to the trial court’s actions’”].) However,
“‘we apply the substantial evidence test to the trial court’s factual
findings.’” (Klajic v. Castaic Lake Water Agency (2001) 90
Cal.App.4th 987, 995-996; see also Abatti v. Imperial Irrigation
District (2020) 52 Cal.App.5th 236, 250.)
          Violations of MBMC Section 50.50.150 Allegedly
              Committed by Director and City Manager
       MBMC section 5.50.150 provides, “Further rules,
regulations, procedures and standards for the administration and
implementation of this chapter may be adopted from time to time
either by resolution or ordinance from the city council, by the
director (upon authorization by resolution from the city council),
or as further provided by this chapter.” Appellant contends that,
pursuant to section 5.50.150, neither the Director nor the City
Manager had discretion to permit an applicant to change the

here] the agency was not required to hold an evidentiary
hearing.” (Bunnett v. Regents of University of California (1995)
35 Cal.App.4th 843, 848; see also American Board of Cosmetic
Surgery v. Medical Board of California (2008) 162 Cal.App.4th
534, 547 & fn. 14.)




                                  6
location of its cannabis dispensary. Appellant argues: The trial
court erroneously found they “had discretion to unilaterally
create and implement rules or make decisions whenever the
ordinance purportedly was silent or did not expressly prohibit
them from doing so.” “[T]he trial court nullified the mandatory
[city council] approval provisions of Section 5.50.150 and, more
importantly, contradicted and disregarded the clear legislative
intent to ensure City officials only created and implemented rules
and made decisions the City Council approved, adopted or
specifically authorized them to make.” “[T]he trial court’s ruling
that they both had inherent discretion to make rules or to act
unilaterally whenever the ordinance did not specifically prohibit
it constitutes reversible legal error.”2 “‘Discretion . . . is the
power conferred on public functionaries to act officially according
to the dictates of their own judgment.’” (County of Los Angeles v.
City of Los Angeles (2013) 214 Cal.App.4th 643, 653-654.)
       Appellant’s argument involves a matter of statutory
interpretation. “The rules of statutory construction are
applicable to local ordinances [citations], and the construction of
a statute or ordinance is a question of law for the court.” (Aptos
Seascape Corp. v. County of Santa Cruz (1982) 138 Cal.App.3d
484, 497.) “‘A person aggrieved by an agency determination has a
right to independent judicial review of questions of law, such as
those dealing with the interpretation and application of
statutes . . . .’” (Van Wagner Communications, Inc. v. City of Los
Angeles (2000) 84 Cal.App.4th 499, 508.) “‘A reviewing court’s
fundamental task in construing a statute is to determine the



      2But as we point out in the preceding section on the
standard of review, we are not reviewing the trial court’s rulings.




                                 7
intent of the lawmakers so as to effectuate the purpose of the
statute. . . .’” (In re Israel O. (2015) 233 Cal.App.4th 279, 287.)
          First Step of Review Process: Director’s Grant of
      NHC’s Request to Add Second Location to Its Application
       MBMC section 5.50.070B.1.h. provides that an application
for a permit shall include “[a] general description of the proposed
operation, including the street address, parcel number, the total
square footage of the site, and the characteristics of the
surrounding area.” Nothing in MBMC Chapter 5.50 suggests
that, during the first step of the review process, the Director
cannot authorize an applicant to change the location of its
proposed cannabis retail operation. The Director testified, “I
reviewed the City’s code, and there was no prohibition against it;
so I allowed them to move forward with the addition of [the new,
preferred] location.” Appellant contends that the Director lacked
discretion to allow the addition.
       MBMC section 5.50.080B supports the Director’s authority
to exercise such discretion. Section 5.50.080B provides: “If the
director determines that the application is incomplete, the
director shall notify the applicant in writing explaining the
reasons thereof within sixty days of receipt of the application.
Applicant shall have thirty days to submit a completed
application, in accordance with the director's notification. If the
application is resubmitted as incomplete, it shall be deemed
abandoned. The applicant may then resubmit a new application
for a new review pursuant to the requirements of this section.”
Section 5.50.080B shows that the original application is not set
in stone. The Director may permit modifications to the
application. Moreover, if an application is abandoned, the
applicant may submit a new application with a different location




                                 8
for its cannabis dispensary. It follows that, with the Director’s
permission, NHC could amend its original application to add a
new, preferred location for its dispensary.
       We reject appellant’s interpretation of MBMC section
5.50.080B as “permit[ing] applicants to supplement applications
only to rectify deficiencies in their initial submission that were
specifically identified in writing by the Director.” Appellant
claims, “As its location was not identified as being deficient by
the Director, NHC was prohibited under MBMC Sections
5.50.080B and 5.50.150 from adding a second location” to its
application. Section 5.50.080B does not restrict the Director’s
discretion to permit an applicant to make changes in the
application. It merely regulates the procedure to be followed
when the Director determines that the application is incomplete.
       The Director did not abuse his discretion in permitting
NHC to add the new location. The Director explained that NHC
had good reason for the change: “They indicated that the initial
location they chose was too small for the operation and that they
needed a larger location; and this became available while they
were going through the process, and that’s why they inquired as
to whether they can supplement this location for the other.” The
original location was about 1,100 square feet, while the new
location was “almost 4,400 square feet.” Because of the larger
size of the new location, NHC believed it could “generate more
revenue” out of this location. The generation of more revenue
would result in more tax income for City. City’s July 17, 2019
press release stated: “In November 2018, Morro Bay voters . . .
approved a cannabis tax, which the City Council subsequently set
at 5 percent on cannabis retail sales. That tax would be applied




                                9
to NHC and [RCP] once they open their doors.” We cannot fault
the Director for wanting to maximize City’s tax revenue.
        Even if we assume, for the purpose of discussion, that the
Director did not have discretion to permit NHC to add a second
location to its application, appellant would not be entitled to
relief because it has failed to show that the addition of the second
location was prejudicial error. (Cal. Const., art. VI, § 13; Code
Civ. Proc., § 475; Lucas Valley Homeowners Assn. v. County of
Marin (1991) 233 Cal.App.3d 130, 147 [“Error occurring in an
administrative proceeding will not vitiate the ruling unless it
actually prejudices the petitioner”].) The Committee
recommended that permits be issued to the top two scorers. If
NHC had been disqualified, the top two scorers would have been
RCP and Ethnobotanica.3 Thus, it is not reasonably probable
that a permit would have been issued to appellant.
           Third Step of Review Process: City Manager’s Grant of
   RCP’s Request to Change Location of Its Cannabis Dispensary
        MBMC section 5.50.120C.4 provides, “No retail . . .
operation shall locate within one hundred feet from another retail
. . . operation.” NHC’s and RCP’s proposed cannabis dispensaries
were within 100 feet of each other. This was not surprising. The
trial court noted that City had argued: “[W]hen reviewing
multiple applications at the same time, there was always the
potential of having a conflict [as to the 100-foot rule] with the

      3The Committee’s scores were as follows:
1. NHC – 96.99 percent
2. RCP – 94.63 percent
3. Ethnobotanica – 89.94 percent
4. SLO Retail Group, LLC – 88.65 percent
5. Appellant – 88.40 percent
6. Megan’s Organic Market – 88.00 percent




                                10
permit winners. . . . [A] small zone existed for the business, and
commercial space in Morro Bay is limited.”4 We take judicial
notice that, according to the United States Census Bureau, in
April 2020 the population of Morro Bay was 10,757.5 (Evid. Code,
§§ 452, subd. (h), 459, subd. (a).)
       Appellant notes that the ordinance does not expressly grant
the City Manager discretion to permit an applicant to change the
location of its proposed cannabis dispensary to avoid violation of
the 100-foot rule. Therefore, appellant argues, the City Manager
was “required” to “disqualify NHC and/or RCP.” “Simply put, the
Manager had no legal authority or discretion to permit RCP to
move after being selected for a permit . . . .” “[A]bsent approval
from the City Council, applicants were prohibited from
relocating.”
       We disagree. The ordinance should not be interpreted as
forbidding the City Manager from allowing an applicant to
change its location to comply with the 100-foot rule. Such an
interpretation would impose an unwarranted hardship on one of
the two applicants selected by the Committee and the City
Manager. The unlucky applicant would have to begin the
application process all over again with a new location that was

      4 In its appellate brief City states, “With the exception of
the location where RCP ultimately was awarded a permit, all of
the applicants’ properties were generally within a block or so of
each other.”
      5  [as of April 26, 2022], archived at .




                                11
more than 100 feet away from the other applicant’s location. This
would entail an expensive waste of time and effort by City and
the applicant required to move.
       To satisfy the distance requirement, the City Manager
permitted RCP to move to a different location on Quintana Road.
One of the unsuccessful applicants in the second step of the
review process – Megan’s Organic Market – had designated the
Quintana Road property as the site of its proposed cannabis
dispensary. The City Manager testified that, after RCP had
changed its location to the Quintana Road site, “we then did look
back at Megan’s [Organic] Market’s application, which . . . was
fully vetted by HdL, and was fully vetted by the cannabis review
committee; and that information was very helpful in ensuring
that that wouldn’t have affected [RCP’s] final score [determined
by the Committee].”
       But appellant claims that “RCP’s location score would have
been 5 points lower if it had used [the Quintana Road location in
its original application] since that property (assessed under
Megan’s [Organic] Market’s application) scored 5 points lower
than RCP’s original location in final Committee interview
scoring.” In support of its claim, appellant refers us to page 280
of the Clerk’s Transcript. The page shows the Committee’s scores
assigned to the applicants for each of nine factors. One factor
was “Location.”6 Based on its original location, RCP’s score for
this single factor was 560 points. Based on the Quintana Road
location, Megan’s Organic Market’s score for the same factor was


      6  The other scored factors were (1) qualifications of
principals, (2) business plan, (3) storage and transportation plan,
(4) air quality, (5) safety and security plan, (6) training, (7) retail
– public information, and (8) distribution – product security.




                                  12
555, five points less than RCP’s location score. Appellant fails to
explain how this five-point difference in one of the nine factors
could have affected its rank in the Committee’s scoring based on
all nine factors. The Committee’s overall score for second-place
RCP (94.63 percent) was more than six percentage points higher
than its overall score for fifth-place appellant (88.40 percent).
Thus, appellant has not shown that it was prejudiced by the five-
point lower score for the Quintana Road location as assessed
under Megan’s Organic Market’s application.
       The City Manager opined that “[i]t was not necessary” to
require RCP to resubmit its application with the new Quintana
Road location. He explained: “[RCP] hit all the barometers that
we were looking for. We had an issue with location between the
two [NHC and RCP], and we found an elegant solution, one . . .
which included a location that had already been vetted by the
very committee that [appellant is] saying we had to resubmit the
whole package to just for that one element. [¶] . . . We don’t need
to redo the process. We knew who the best candidates were.” “It
doesn’t say anything in the ordinance preventing me from
[permitting RCP to move to a different location].” The City
Manager was asked, “Is it fair to say that you exercised your
discretion to allow [RCP] to move to a location other than what
was in [its] application.” He replied, “Yes.”
       The ordinance expressly gives substantial discretion to the
City Manager in the third step of the review process. In
determining whether a permit should be issued, the City
Manager shall consider various factors including “all pertinent
evidence timely submitted (at the determination of the city
manager) by the applicant . . . .” (MBMC § 5.50.090E1, italics
added.) “Each application shall be considered in its totality with




                                13
weight given to one criterion over another as determined
appropriate by the city manager to further the maintenance and
promotion of the health, safety and welfare of the residents and
visitors of the city of Morro Bay.” (Id., § 5.50.090E2, italics
added.) “The city manager may impose reasonable terms and
conditions on the use of the permit, in addition to those specified
in this chapter . . . .” (Id., § 5.50.090F.) In view of the broad
discretion granted to the City Manager, it cannot reasonably be
inferred that the City Council intended to deny him the
discretion to allow an applicant to change the location of its retail
cannabis dispensary to comply with the 100-foot rule.
       Appellant maintains that we should apply the rule of
statutory construction, expressio unius est exclusio alterius.
Pursuant to this rule, “‘The expression of some things in a statute
necessarily means the exclusion of other things not expressed.’”
(Dean v. Superior Court (Lever) (1998) 62 Cal.App.4th 638, 641-
642.) Appellant argues, “[B]y specifically conferring discretion on
unrelated matters via different Ordinance provisions, the City
Council expressed no intention to confer any discretion to act vis-
à-vis the disputed matters,” i.e., discretion to change the location
of an applicant’s cannabis dispensary to comply with the 100-foot
rule.
       “It is true that the canon of construction upon which
[appellant relies] should be applied ‘where appropriate and
necessary to the just enforcement of the provisions of a statute.’
[Citation.] Nevertheless, expressio unius est exclusio alterius is
no magical incantation, nor does it refer to an immutable rule.
Like all such guidelines, it has many exceptions . . . . More in
point here, however, is the principle that such rules shall always
‘“be subordinated to the primary rule that the intent shall prevail




                                 14
over the letter.”’” (Estate of Banerjee (1978) 21 Cal.3d 527, 539,
fn. omitted.)
       The canon of construction does not apply here. There is no
indication that the City Council intended to prohibit the City
Manager from exercising discretion except in those specific
instances where the ordinance expressly authorizes the exercise
of discretion. There are many instances in the third-step review
process where the City Manager may be called upon to exercise
discretion. The City Council could not be expected to have
anticipated all of them. “[W]e decline to apply the maxim
expressio unius est exclusio alterius to the [ordinance] and
thereby read an implicit ban on [changing the location of an
applicant’s cannabis dispensary to comply with the 100-foot rule].
Adding language into a statute ‘violate[s] the cardinal rule of
statutory construction that courts must not add provisions to
statutes.’ [Citation.] . . . [H]ad the [City Council] intended a ban
on [changing an applicant’s location to comply with the 100-foot
rule], it could have explicitly enacted one.” (In re Sabrina H.
(2007) 149 Cal.App.4th 1403, 1412.)
       The Committee and City Manager decided that RCP and
NCP were the two best applicants. It would be pointless to
restart the application process from scratch merely because
RCP’s and NCP’s locations were within 100 feet of each other.
“We cannot conclude that [the City Council] intended
such absurd results.” (Fireman’s Fund Ins. Co. v. Superior Court
(2011) 196 Cal.App.4th 1263, 1281.) “‘“[A] statute ‘“must be given
a reasonable and common sense interpretation consistent with
the apparent purpose and intention of the lawmakers, practical
rather than technical in nature, which upon application will
result in wise policy rather than mischief or absurdity.”’ . . .”’”




                                15
(California Disability Services Association v. Bargmann (2020) 52
Cal.App.5th 911, 916.)
       Accordingly, in the third step of the review process, we
construe MBMC chapter 5.50 as giving the City Manager
discretion to allow an applicant to move its location to avoid a
violation of the 100-foot rule. The City Manager did not abuse its
discretion in permitting RCP to move to the Quintana Road
property.
       But even if the City Manager did not have the requisite
discretion, appellant would not be entitled to relief because it has
failed to show that it was prejudiced by the change of location.
(See the discussion of prejudice at p. 10 and fn. 3, ante.) Since
appellant’s score (88.40 percent) put it in fifth place, the
disqualification of RCP should have resulted in the issuance of a
permit to the third-place finisher, Ethnobotanica.
         City Manager’s Alleged Failure to Notify Appellant
       MBMC section 5.50.090E3 provides, “Notice of the [City
Manager’s] written determination shall be provided promptly to
the applicant upon final determination. The determination shall
articulate reasons in writing for the final determination and refer
to merit list criteria.” Appellant contends that the City Manager
“failed to perform his ministerial duty to ‘promptly’ send a
written notice to each applicant.”
       We need not determine whether the City Manager was
required to give written notice to appellant. Appellant has not
shown that it was prejudiced by the alleged lack of notice.
Months before the City Manager made his final determination,
appellant knew that it would not be selected as one of the two
permittees. On June 21, 2019, the Director emailed appellant
that it had “placed 5th” in the overall scoring and that City “will




                                16
be moving forward” with “the top two finalists,” NHC and RCP.
The Director “attached a copy of the score sheet from the
Cannabis Review Committee interview.” It was not until
September 30, 2019, that the City Manager made his final
determination in writing that permits would be issued to NHC
and RCP. Appellant’s petition for writ of mandate was filed on
August 14, 2019, more than one month before the City Manager’s
final determination.
                            Disposition
       The judgment is affirmed. City shall recover its costs on
appeal.7
       NOT TO BE PUBLISHED.



                                                YEGAN, J.

We concur:

             GILBERT, P. J.


             PERREN, J.

      7  SLO Retail Group, LLC (SLO), one of the unsuccessful
applicants for a permit, was named as a defendant in appellant’s
petition and filed a respondent’s brief in the present appeal. We
do not award costs to SLO because it is not a prevailing party. In
its brief SLO contended, “If this Court finds [appellant’s]
arguments compelling enough to remand and strip RCP and
NHC of their Permits,” then “[t]he first Permit vacancy . . . must
go to SLO because SLO . . . scored higher than [appellant] per the
[merit scores determined by the Committee].” (See fn. 3 at p. 10,
ante.)




                               17
                   Ginger E. Garrett, Judge

           Superior Court County of San Luis Obispo

                ______________________________


      Law Offices of Jeff Augustini and Jeff Augustini, for
Plaintiff and Appellant.
      Aleshire & Wynder and Michelle E. Sassano, for Defendant
and Respondent, City of Morro Bay.
      Sheridan Law Group and Eric R. Garner, for Defendant
and Respondent, RCP Morro Bay.
      Law Offices of Jane Heath and Jane E. Heath, for
Defendant and Respondent, NHC-MB.
      Bonnheim & Bonnheim and Travis Bonnheim, for
Defendant and Respondent, SLO Retail Group.